Citation Nr: 1210380	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  05-14 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2008, October 2009, and March 2011, the Board remanded the present matter for additional development and due process concerns.  

When this matter was before the Board in October 2009, the Board remanded the claims of entitlement to service connection for a right leg condition, to include shin splints, and entitlement to service connection for a left leg condition, to include shin splints, and denied the Veteran's claims of entitlement to service connection for a right ankle disorder and entitlement to service connection for a left ankle disorder.  The Veteran appealed the Board's denials of the claims of entitlement to service connection for a right ankle disorder and entitlement to service connection for a left ankle disorder to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 order, the Court granted the parties' joint motion for remand, vacating the Board's October 2009 decision, as to the claims of entitlement to service connection for a right ankle disorder and entitlement to service connection for a left ankle disorder and remanded the case for compliance with the terms of the joint motion.

The Board notes that in a rating decision dated in January 2010 the RO granted entitlement to service connection for a right leg disorder, to include shin splints, and entitlement to service connection for a left leg disorder, to include shin splints.  As this represents a complete grant of the benefits sought on appeal regarding these issues, they are no longer on appeal.

In a rating decision dated January 2010, the Veteran was service connected for a right leg condition to include shin splints and a left leg condition to include shin splints and was assigned a disability rating of 10 percent for each leg effective October 21, 2003.  The Veteran, through his representative, expressed his disagreement with the effective dates and initial evaluations assigned upon the grant of service connection for right and left leg conditions.  In the March 2011 Board remand, the RO was directed to issue a statement of the case (SOC) with respect to these claims as the RO had failed to do so.  An SOC regarding the issue of entitlement to an effective date earlier than October 21, 2003, for right and left leg conditions and initial evaluations higher than 10 percent for service-connected right and left leg conditions was mailed to the Veteran and the Veteran's private attorney in September 2011.  Neither the Veteran nor his attorney filed a Form 9.  Therefore, the Board finds that a substantive appeal regarding these issues was not perfected and they are not on appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the March 2011 remand, the Board noted that in a joint motion for remand, dated in September 2010, the parties agreed that in a March 2008, Social Security Administration (SSA) disability decision, the SSA relied, in part, on an August 2007, consultative musculoskeletal examination report from Dr. P.G. and agreed that review of the claims file did not reveal that this medical report was associated with the claims file.  The parties stated that remand to the Board for additional consideration was warranted in order to obtain and associate with the claims file the complete records regarding the Veteran's application for SSA disability benefits.

The parties further agreed that in June 2009 the Veteran's representative requested a copy of all Compensation & Pension Medical Examination reports and other new evidence (and all letters of engagement) obtained by the VA after the Board's August 2008 decision, but there was no indication in the record that VA provided the Veteran's representative with the requested documentation prior to the Board issuing its October 2009 decision.  The parties stated that on remand, the Board should ensure that the Veteran is provided an opportunity to respond to any evidence obtained since the Board's August 2008 remand, and after the Veteran has been given a "reasonable opportunity" to respond, to readjudicate his claims.  

To comply with the Court's September 2010 order granting the parties' joint motion to remand, the Board found that further development was required and directed the RO to obtain the Veteran's complete SSA disability record, including specifically the report of Dr. P.G., and provide the Veteran and his representative a copy of all Compensation & Pension Medical Examination reports and other new evidence (and all letters of engagement) obtained by the VA after the Board's August 2008 decision.  

Following the Board remand, the RO requested that records from the SSA in April 2011, but did not specifically request the August 2007 consultative musculoskeletal examination report from Dr. P.G. as directed by the Board remand.  Review of the record shows that the SSA submitted records, but the August 2007 report was not associated with those records.   Therefore, another remand is required.  

The Board notes that the RO sent the Veteran a letter in April 2011 requesting authorization to obtain the August 2007 consultative report from Dr. P.G.  The Veteran, however, did not respond to the RO's request for a release form.  The Veteran is expressly reminded that the "duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his claimed disabilities.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file for consideration all VA or other records concerning any evaluation or treatment the Veteran has received for the disabilities on appeal.  All efforts to obtain all identified records should be documented.  

3.  Obtain from the SSA the August 2007 consultative musculoskeletal examination report from Dr. P.G.  All attempts to fulfill this development should be documented in the claims file.  

If after reasonable efforts to obtain this SSA record but VA is unable to obtain the August 2007 consultative musculoskeletal examination report from Dr. P.G, or after continued efforts to obtain this federal record and VA concludes that it is reasonably certain it does not exist or further efforts to obtain it would be futile, the RO must provide the claimant with notice of that fact, which must be documented in the claims folder.  In that event, pursuant to 38 C.F.R. § 3.159(e) (2011), the notice must contain the following information: 

(i) The identity of the records VA was unable to obtain; 

(ii) An explanation of the efforts VA made to obtain the record; 

(iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 

(iv) A notice that the claimant is ultimately responsible for providing the evidence.  

4.  After obtaining appropriate authorization, request directly from Dr. P.G. a copy of the August 2007 consultative musculoskeletal examination report.  

5.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

